Exhibit 10.03

FIRST AMENDMENT
TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of September 22, 2006, by and among ENTERCOM
RADIO, LLC, a Delaware limited liability company (the “Borrower”), ENTERCOM
COMMUNICATIONS CORP., a Pennsylvania corporation (the “Parent”), KEYBANK
NATIONAL ASSOCIATION, individually and as Administrative Agent and L/C Issuer
(the “Administrative Agent”), BANK OF AMERICA, N.A., individually and as
Syndication Agent (“Syndication Agent”), and the other Lenders party hereto.

RECITALS


A.            THE BORROWER, THE PARENT, THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT, AND THE LENDERS PARTIES THERETO ENTERED INTO THAT CERTAIN
FIRST AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF AUGUST 12, 2004 (AS THE
SAME MAY BE AMENDED, RESTATED OR MODIFIED FROM TIME TO TIME, THE “CREDIT
AGREEMENT”).  CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE
THE MEANINGS ASCRIBED TO THEM IN THE CREDIT AGREEMENT.


B.            THE BORROWER HAS REQUESTED CERTAIN AMENDMENTS TO THE CREDIT
AGREEMENT.


C.            THE BORROWER AND THE REQUIRED LENDERS HAVE AGREED, SUBJECT TO THE
TERMS AND CONDITIONS SPECIFIED HEREIN, TO AMEND CERTAIN PROVISIONS OF THE CREDIT
AGREEMENT.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


SECTION 1.              AMENDMENTS.

Subject to the covenants, terms and conditions set forth in this Amendment, and
in reliance upon the representations and warranties of the Borrower made herein,
the undersigned Lenders (which Lenders constitute the Required Lenders required
under Section 10.01 of the Credit Agreement to effect the following amendments)
amend the Credit Agreement as follows:


(A)            SECTION 1.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING
THE DEFINITIONS OF “FIRST AMENDMENT” AND “FIRST AMENDMENT EFFECTIVE DATE” IN
ALPHABETICAL ORDER AS PROVIDED BELOW:

“First Amendment” means that certain First Amendment to First Amended and
Restated Credit Agreement, dated as of September 22, 2006, among the Borrower,
the Lenders party thereto, the Administrative Agent and the Syndication Agent.


--------------------------------------------------------------------------------




“First Amendment Effective Date” means the date that all of the conditions
precedent set forth in Section 3 of the First Amendment have been satisfied.


(B)            SECTION 6.15 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
DELETING SUCH SECTION IN ITS ENTIRETY.


SECTION 2.              REPRESENTATIONS AND WARRANTIES.


BY ITS EXECUTION AND DELIVERY HEREOF, THE BORROWER REPRESENTS AND WARRANTS THAT,
AS OF THE DATE HEREOF:


(A)            (I) THE BORROWER HAS FULL POWER AND AUTHORITY TO EXECUTE AND
DELIVER THIS AMENDMENT, (II) THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED
BY THE BORROWER, AND (III) THIS AMENDMENT AND THE CREDIT AGREEMENT, AS AMENDED
HEREBY, CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE BORROWER,
ENFORCEABLE IN ACCORDANCE WITH THE TERMS HEREOF (SUBJECT AS TO ENFORCEMENT OF
REMEDIES TO ANY APPLICABLE BANKRUPTCY, REORGANIZATION, MORATORIUM, OR OTHER LAWS
OR PRINCIPLES OF EQUITY AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY);


(B)            THERE EXISTS NO DEFAULT UNDER THE CREDIT AGREEMENT BOTH BEFORE
AND AFTER GIVING EFFECT TO THIS AMENDMENT;


(C)            THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE CREDIT
AGREEMENT AND OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
ON THE DATE HEREOF BOTH BEFORE AND AFTER GIVING EFFECT TO THIS AMENDMENT; EXCEPT
TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN
EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE, AND EXCEPT THAT THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN SUBSECTIONS (A) AND (B) OF SECTION 5.05 OF THE CREDIT
AGREEMENT SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED
PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF SECTION 6.01 OF THE CREDIT
AGREEMENT;


(D)            THE BORROWER HAS COMPLIED IN ALL MATERIAL RESPECTS WITH ALL
AGREEMENTS AND CONDITIONS TO BE COMPLIED WITH BY IT UNDER THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS BY THE DATE HEREOF;


(E)            THE CREDIT AGREEMENT, AS AMENDED HEREBY, AND THE OTHER LOAN
DOCUMENTS REMAIN IN FULL FORCE AND EFFECT;


(F)             NEITHER THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AMENDMENT OR THE CREDIT AGREEMENT, AS AMENDED HEREBY, NOR THE CONSUMMATION OF
ANY TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, WILL CONFLICT WITH ANY LAW OR
ORGANIZATION DOCUMENTS OF THE BORROWER, OR ANY INDENTURE, AGREEMENT OR OTHER
INSTRUMENT TO WHICH THE BORROWER OR ANY OF ITS PROPERTIES ARE SUBJECT; AND


(G)            NO AUTHORIZATION, APPROVAL, CONSENT, OR OTHER ACTION BY, NOTICE
TO, OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON (INCLUDING THE
BOARD OF DIRECTORS OF THE BORROWER)

2


--------------------------------------------------------------------------------





NOT PREVIOUSLY OBTAINED IS REQUIRED FOR THE EXECUTION, DELIVERY OR PERFORMANCE
BY THE BORROWER OF THIS AMENDMENT.


SECTION 3.             CONDITIONS PRECEDENT.


THE PARTIES HERETO AGREE THAT THE AMENDMENTS SET FORTH HEREIN SHALL NOT BE
EFFECTIVE UNTIL THE SATISFACTION IN FULL OF EACH OF THE FOLLOWING CONDITIONS
PRECEDENT, EACH IN A MANNER SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE
LENDERS PARTIES HERETO IN THEIR SOLE DISCRETION:


(A)            EXECUTION AND DELIVERY OF THIS AMENDMENT.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A COPY OF THIS AMENDMENT EXECUTED AND DELIVERED BY THE
BORROWER, THE GUARANTORS AND BY LENDERS CONSTITUTING THE REQUIRED LENDERS.


(B)            REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE HEREIN SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE HEREOF,
AS IF MADE ON AND AS OF SUCH DATE, BOTH BEFORE AND AFTER GIVING EFFECT TO THE
AMENDMENTS SET FORTH HEREIN.


(C)            OTHER DOCUMENTS, CERTIFICATES AND INSTRUMENTS.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND ITS COUNSEL, RESOLUTIONS AUTHORIZING EXECUTION OF
THIS AMENDMENT AND SUCH OTHER DOCUMENTS, CERTIFICATES AND INSTRUMENTS AS THE
ADMINISTRATIVE AGENT SHALL REQUIRE.


SECTION 4.              MISCELLANEOUS.


(A)            GUARANTORS ACKNOWLEDGEMENT.  BY SIGNING BELOW, EACH GUARANTOR
(I) ACKNOWLEDGES, CONSENTS AND AGREES TO THE EXECUTION, DELIVERY AND PERFORMANCE
BY THE BORROWER OF THIS AMENDMENT, (II) ACKNOWLEDGES AND AGREES THAT ITS
OBLIGATIONS IN RESPECT OF ITS GUARANTY ARE NOT RELEASED, DIMINISHED, WAIVED,
MODIFIED, IMPAIRED OR AFFECTED IN ANY MANNER BY THIS AMENDMENT OR ANY OF THE
PROVISIONS CONTEMPLATED HEREIN, (III) RATIFIES AND CONFIRMS ITS OBLIGATIONS
UNDER ITS GUARANTY, AND (IV) ACKNOWLEDGES AND AGREES THAT IT HAS NO CLAIMS OR
OFFSETS AGAINST, OR DEFENSES OR COUNTERCLAIMS TO, ITS GUARANTY.


(B)            RATIFICATION AND CONFIRMATION OF LOAN DOCUMENTS AND LIENS.  AS A
MATERIAL INDUCEMENT TO THE LENDERS TO AGREE TO AMEND THE CREDIT AGREEMENT AS SET
FORTH HEREIN, THE BORROWER AND THE GUARANTORS HEREBY (I) RATIFY, ACKNOWLEDGE AND
CONFIRM THE CONTINUING EXISTENCE, VALIDITY AND EFFECTIVENESS OF THE LOAN
DOCUMENTS (SUBJECT AS TO ENFORCEMENT OF REMEDIES TO ANY APPLICABLE BANKRUPTCY,
REORGANIZATION, MORATORIUM, OR OTHER LAWS OR PRINCIPLES OF EQUITY AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY) TO WHICH THEY ARE PARTIES,
INCLUDING, WITHOUT LIMITATION THE PLEDGE AGREEMENTS AND THE LIENS GRANTED UNDER
THE PLEDGE AGREEMENT, (II) AGREE THAT THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AMENDMENT SHALL NOT IN ANY WAY RELEASE, DIMINISH, IMPAIR, REDUCE OR
OTHERWISE ADVERSELY AFFECT SUCH LOAN DOCUMENTS AND LIENS AND (III) ACKNOWLEDGE
AND AGREE THAT THE LIENS GRANTED UNDER THE PLEDGE AGREEMENTS SECURE (A) THE
PAYMENT OF THE OBLIGATIONS UNDER THE LOAN DOCUMENTS IN THE SAME PRIORITY AS ON
THE DATE SUCH LIENS WERE CREATED AND PERFECTED, AND (B) THE PERFORMANCE AND
OBSERVANCE BY THE BORROWER AND THE OTHER LOAN PARTIES OF THE COVENANTS,
AGREEMENTS AND CONDITIONS TO BE PERFORMED AND OBSERVED BY EACH UNDER THE CREDIT
AGREEMENT, AS AMENDED HEREBY.

3


--------------------------------------------------------------------------------





(C)            FEES AND EXPENSES.  THE BORROWER AGREES TO PAY ON DEMAND ALL
COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
PREPARATION, REPRODUCTION, EXECUTION, AND DELIVERY OF THIS AMENDMENT AND THE
OTHER DOCUMENTS PREPARED IN CONNECTION HEREWITH, INCLUDING, WITHOUT LIMITATION,
THE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL FOR THE ADMINISTRATIVE
AGENT.


(D)            HEADINGS.  SECTION AND SUBSECTION HEADINGS IN THIS AMENDMENT ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS AMENDMENT FOR ANY OTHER PURPOSE OR BE GIVEN ANY SUBSTANTIVE EFFECT.


(E)            APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


(F)             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT;
SIGNATURE PAGES MAY BE DETACHED FROM MULTIPLE SEPARATE COUNTERPARTS AND ATTACHED
TO A SINGLE COUNTERPART SO THAT ALL SIGNATURE PAGES ARE PHYSICALLY ATTACHED TO
THE SAME DOCUMENT.  FOR PURPOSES OF THIS AMENDMENT, A COUNTERPART HEREOF (OR
SIGNATURE PAGE THERETO) SIGNED AND TRANSMITTED BY ANY PERSON PARTY HERETO TO THE
ADMINISTRATIVE AGENT (OR ITS COUNSEL) BY FACSIMILE MACHINE, TELECOPIER OR
ELECTRONIC MAIL IS TO BE TREATED AS AN ORIGINAL.  THE SIGNATURE OF SUCH PERSON
THEREON, FOR PURPOSES HEREOF, IS TO BE CONSIDERED AS AN ORIGINAL SIGNATURE, AND
THE COUNTERPART (OR SIGNATURE PAGE THERETO) SO TRANSMITTED IS TO BE CONSIDERED
TO HAVE THE SAME BINDING EFFECT AS AN ORIGINAL SIGNATURE ON AN ORIGINAL
DOCUMENT.


(G)            FINAL AGREEMENT.  THIS AMENDMENT, TOGETHER WITH THE CREDIT
AGREEMENT, THE NOTES, THE PLEDGE AGREEMENTS AND THE OTHER LOAN DOCUMENTS
EXECUTED IN CONNECTION THEREWITH, REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

ENTERCOM RADIO, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BANK OF AMERICA, N.A., as Syndication
Agent and a Lender

 

 

 

By:

 

 

Name:

Todd Shipley

 

Title:

Senior Vice President

 

 

 

KEYBANK, NATIONAL ASSOCIATION, as Administrative Agent, L/C Issuer and a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

HARRIS NESBITT FINANCING, INC. as a Lender and HARRIS NESBITT as
Co-Documentation Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

JPMORGAN CHASE BANK,

 

as Co-Documentation Agent and a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SUNTRUST BANK, as Co-Documentation Agent and a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

Signature Pages for Entercom Radio, LLC
First Amendment to First Amended and Restated Credit Agreement


--------------------------------------------------------------------------------




 

SUMITOMO MITSUI BANKING CORPORATION., NEW YORK, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

UNION BANK OF CALIFORNIA, N.A., as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MIZUHO CORPORATE BANK, LTD., as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

NATIONAL AUSTRALIA BANK LIMITED, A.C.N. 004 044 937, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch, as a
Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

Signature Pages for Entercom Radio, LLC
First Amendment to First Amended and Restated Credit Agreement

 


--------------------------------------------------------------------------------




 

THE BANK OF NEW YORK, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

COMERICA BANK, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ING CAPITAL LLC, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

UFJ BANK LIMITED, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

MERRILL LYNCH CAPITAL CORPORATION, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

Signature Pages for Entercom Radio, LLC
First Amendment to First Amended and Restated Credit Agreement

 


--------------------------------------------------------------------------------




 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BNP PARIBAS, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

ENTERCOM COMMUNICATIONS CORP.

 

 

 

By:

 

 

 

Name:

 

John C. Donlevie

 

 

Title:

 

Executive Vice President

 

DELAWARE EQUIPMENT HOLDINGS, LLC

ENTERCOM CAPITAL, INC.

ENTERCOM BOSTON 1 TRUST

ENTERCOM BOSTON LICENSE, LLC

ENTERCOM BOSTON, LLC

ENTERCOM BUFFALO LICENSE, LLC

ENTERCOM BUFFALO, LLC

ENTERCOM DENVER LICENSE, LLC

ENTERCOM DENVER, LLC

ENTERCOM GAINESVILLE LICENSE, LLC

ENTERCOM GAINESVILLE, LLC

ENTERCOM GREENSBORO LICENSE, LLC

ENTERCOM GREENSBORO, LLC

ENTERCOM GREENVILLE LICENSE, LLC

 

 

Signature Pages for Entercom Radio, LLC
First Amendment to First Amended and Restated Credit Agreement


--------------------------------------------------------------------------------




ENTERCOM GREENVILLE, LLC

ENTERCOM INDIANAPOLIS LICENSE, LLC

ENTERCOM INDIANAPOLIS, LLC

ENTERCOM KANSAS CITY LICENSE, LLC

ENTERCOM KANSAS CITY, LLC

ENTERCOM LONGVIEW LICENSE, LLC

ENTERCOM LONGVIEW, LLC

ENTERCOM MADISON LICENSE, LLC

ENTERCOM MADISON, LLC

ENTERCOM MEMPHIS LICENSE, LLC

ENTERCOM MEMPHIS, LLC

ENTERCOM MILWAUKEE LICENSE, LLC

ENTERCOM MILWAUKEE, LLC

ENTERCOM NEW ORLEANS LICENSE, LLC

ENTERCOM NEW ORLEANS, LLC

ENTERCOM NEW YORK, INC.

ENTERCOM NORFOLK LICENSE, LLC

ENTERCOM NORFOLK, LLC

ENTERCOM PORTLAND LICENSE, LLC

ENTERCOM PORTLAND, LLC

ENTERCOM PROVIDENCE LICENSE, LLC

ENTERCOM PROVIDENCE, LLC

ENTERCOM ROCHESTER LICENSE, LLC

ENTERCOM ROCHESTER, LLC

ENTERCOM SACRAMENTO LICENSE, LLC

ENTERCOM SACRAMENTO, LLC

ENTERCOM SEATTLE LICENSE, LLC

ENTERCOM SEATTLE, LLC

ENTERCOM WICHITA LICENSE, LLC

ENTERCOM WICHITA, LLC

ENTERCOM WILKES-BARRE SCRANTON, LLC

ENTERCOM SPRINGFIELD, LLC

ENTERCOM SPRINGFIELD LICENSE, LLC

By:

 

 

Name:

 

John C. Donlevie

 

Title:

 

Executive Vice President

 

 

ENTERCOM INCORPORATED

 

 

By:

 

 

Name:

 

John C. Donlevie

 

Title:

 

President

Signature Pages for Entercom Radio, LLC
First Amendment to First Amended and Restated Credit Agreement

 


--------------------------------------------------------------------------------